DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 4, 6, 7, and 10, filed 01/27/2022, is acknowledged and accepted.
The cancellation of Claim 2, filed 01/27/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 5, filed 01/27/2022, with respect to Claims 1 and 8 -12, have been fully considered and are persuasive.  The 35 USC § 102 and 35 USC § 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, though Thurber et al., (US 9,529,200) disclose “a head-mounted display (Figure 14) comprising: a main assembly (6, Figure 14); a mounting unit (19, Figure 14) mounted on a head of a user (head of an operator, column 2, lines 34-38) and supporting the main assembly (6, Figure 14); a display unit (12, Figure 14) housed in the main assembly (6, Figure 14) and displaying images (case 12 could have an image displayed on it, column 18, lines 2-4); a first lens (22, Figure 14) housed in the main assembly (6, Figure 14) and guiding image light from the display unit (12, Figure 14) to right eye of the user (the unit is placed on a user’s head with the right eye being on the 22/23/27 side of Figure 14); a second lens (24, Figure 14) housed in the main assembly (6, Figure 14) and guiding image light from the display unit to left eye of the user (the unit is placed on a user’s head with the left eye being on the 24/25/28 side of Figure 14); a first light reducer (23 and 27, Figure 14) including an annular first end base (27, Figure 14) disposed in the main assembly (6, Figure 14) in surrounding relationship to an edge of the first lens (22, Figure 14) and a tubular first wall (27, Figure 14, has a tubular wall) extending from the first end base (27, Figure 14) in a rearward direction (toward the user’s eye) of the main assembly (6, Figure 14); and a second light reducer (25 and 28, Figure 14) including an annular second end base (28, Figure 14) disposed in the main assembly (6, Figure 14) in surrounding relationship to an edge of the second lens (24, Figure 14) and a tubular second wall (28, Figure 14, has a tubular wall) extending from the second end base (28, Figure 14) in the rearward direction (toward the user’s eye) of the main assembly (6, Figure 14),” Thurber et al., fails to teach or suggest the aforementioned combination further comprising “wherein the tubular first wall includes a first inner wall positioned on a left side of the first light reducer and a first outer wall positioned on a right side of the first light reducer; the tubular second wall includes a second inner wall positioned on a right side of the second light reducer and a second outer wall positioned on a left side of the second light reducer; a height of the first outer wall along an optical axis of the first lens is larger than a height of the first inner wall; and a height of the second outer wall along an optical axis of the second lens is larger than a height of the second inner wall.”
With respect to claims 3-9, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 10, though Thurber et al., (US 9,529,200) in view of Wannagot et al., (US 5,225,932) disclose “a light reducer (23 and 27, Figure 14) for a lens (23 is a lens cup and 27 is an optical shutter) comprising: an annular end base (27, Figure 14) adapted to surround a lens (22, Figure 14) disposed in a main assembly (6, Figure 14) of a head-mounted display (Figure 14); a tubular wall (27 has a tubular end, Figure 14, with a tubular wall), projecting from the annular end base; wherein the outer wall of the light reducer is inclined toward the inner wall along a direction projecting from the annular end base (collar portion 32 has generally tapered side walls 33, Figure 2; see also column 3, lines 47-48);” Thurber et al., in view of Wannagot et al., fail to teach or suggest the aforementioned combination further comprising “a light reducer for a lens having a height of the outer wall along an optical axis of the second lens is larger than a height of the inner wall.”
With respect to claims 11-12, these claims depend on claim 10 and are allowable at least for the reasons stated supra



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872    
February 16, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872